Citation Nr: 1025452	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-26 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral knee 
disability. 

3.  Entitlement to service connection for residuals of head 
trauma.

4.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to July 
1971 and from May 1975 to February 1978.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) a Regional Office (RO) in St. Louis, 
Missouri.  A notice of disagreement was received in October 2006, 
a statement of the case was issued in August 2008, and a 
substantive appeal was received in September 2008.  

The issues of entitlement to service connection for bilateral 
knee disability, service connection for residuals of head trauma, 
and service connection for headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained an in-service physical assault stressor 
of being beaten with head trauma in 1977. 

2.  The Veteran has been diagnosed with PTSD. 

3.  The diagnosis of PTSD has been related to the 1977 physical 
assault during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was 
incurred during active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, because the full 
benefit sought by the Veteran (service connection for PTSD) is 
being granted by this decision of the Board.  By letter dated in 
May 2006, the Veteran was furnished notice of the manner of 
assigning a disability evaluation and an effective date.  He will 
have the opportunity to initiate an appeal from these 
"downstream" issues if he disagrees with the determinations 
which will be made by the RO in giving effect to the Board's 
grant of service connection for PTSD.

Service Connection for PTSD

The issue before the Board is entitlement to service connection 
for PTSD.  The Veteran contends that he now has PTSD that was 
caused by an in-service personal physical assault in August 1977 
when he was beaten about the head by several assailants. 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition 
(DSM-IV).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as used 
in 38 U.S.C. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere service in 
a combat area or combat zone does not in itself lead to the 
conclusion that an individual engaged in combat.  VAOPGCPREC 12-
99.  

Initially, the Board notes that there is no evidence in the 
record that the Veteran served in combat nor is the Veteran 
claiming that he served in combat or that his PTSD is related to 
combat.  Rather the Veteran's principal claimed stressor is that 
he was physically assaulted during his second period of active 
duty.  Specifically, the Veteran claims that while sleeping he 
was assaulted by fellow service members and hit in the head with 
a pipe.    

As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, her alleged 
service stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  The regulatory requirement for "credible 
supporting evidence" means that "the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

VA's regulation concerning the evidence necessary to establish 
the occurrence of a stressor in claims for service connection for 
PTSD provides the following guidance:  If a post-traumatic stress 
disorder claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).  38 C.F.R. 
§ 3.304(f)(3).  

The Board has reviewed all of the evidence of record.  Although 
in June and August 2006, the RO prepared memorandums of a Formal 
Finding of Unavailability for the Veteran's service treatment 
records for his second period of service as well as inpatient 
clinical records from Balboa Naval Hospital, upon further review 
of the claims file, it appears that at least some of these 
records have in fact been associated with the claims file in 
another volume.  Significantly, the file includes a June 1977 x-
ray report of the Veteran's skull from a Naval Regional Medical 
Center.  Further, importantly, a November 1977 treatment record 
showed that the Veteran reported with a headache and it was noted 
that he had a history of head trauma in June 1977 when he was hit 
on the forehead above the right eye with a pipe.  Moreover, the 
Veteran's September 1977 service examination prior to discharge 
showed that the Veteran had a two inch scar on his forehead. 

Within a few months of his discharge from service, the Veteran 
filed a claim for service connection for a head injury that 
occurred in June 1977.  The claim was subsequently denied because 
the Veteran failed to report for a scheduled VA examination.  
Subsequently, the Veteran filed a claim to reopen and was 
afforded a VA examination in March 1983.  He reported that in 
service in 1977, while he was asleep in the barracks, a group of 
men came in, hit him in the head with a pipe, threw him out of 
bed and threw mattresses on top of him.  He remembered waking up 
and being taken to the hospital.  A laceration on his forehead 
was sutured and he was apparently kept over night for 
observation.  The RO subsequently denied the claim in a May 1983 
rating decision because the Veteran's head injury was shown to 
have been treated and resolved in service with no residuals 
indicated.  

The Veteran filed his recent claim for PTSD due to this physical 
assault in May 2006.  At that point, the RO denied the claim as 
the Veteran's in-service stressor of physical assault had not 
been corroborated.  

The service treatment records provide circumstantial evidence of 
the occurrence of the claimed in-service stressor of being 
physically assaulted when he was hit on the head with a pipe.  In 
June 1977, at the time of the alleged assault, an x-ray was taken 
of the Veteran's skull.  It would seem that an x-ray of the skull 
would only be taken if some sort of trauma to the head had in 
fact occurred.  Moreover, a follow up treatment record in 
November 1997 noted that the assault had occurred.  Further, a 
scar was noted on the Veteran's forehead on his discharge 
examination.  In the case of missing treatment records, as in 
this case, the Board has a heightened duty to consider the 
applicability of the benefit of the doubt rule, to assist him in 
developing the claim, and to explain the reasons and bases for 
its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).    

Therefore, given that there is some evidence tending to 
corroborate the Veteran's in-service personal assault stressor, 
the Board must determine whether the Veteran has been diagnosed 
with PTSD based on this verified in-service stressor.  On the 
question of diagnoses, the Veteran has been variously diagnosed 
with PTSD, alcohol dependence, drug abuse, substance induced mood 
disorder, and history of major depression diagnosis.  A June 2006 
VA psychiatric treatment record showed that the Veteran described 
the in-service stressor incident to the examiner and, after 
examining the Veteran, the examiner, who was identified as a 
psychologist, found that the Veteran did meet the criteria for a 
diagnosis of PTSD.  The diagnosis was chronic PTSD, which the 
examiner thought was related to the attacks during service.  

Because there is some question of current diagnosis, with 
evidence both for a diagnosis of PTSD and evidence against, the 
Board will resolve reasonable doubt on this question in favor of 
the Veteran to find that he had a currently diagnosed psychiatric 
disorder of PTSD that is based on the reported in-service 
personal assault.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran has PTSD that was 
incurred during active duty service.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.  




REMAND

The Veteran is also seeking service connection for disorders of 
bilateral knee disability, residuals of head trauma, and 
headaches.  The issues of service connection for residuals of 
right knee injury, head injury, and left leg injury were 
previously denied in a May 1983 rating decision.  The Veteran 
filed a notice of disagreement and a statement of the case was 
issued in June 1983.  However, the Veteran failed to file a 
timely substantive appeal and, thus, the May 1983 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002).  

However, subsequently, additional service treatment records and 
the Veteran's service personnel records were associated with the 
claims file.  These records include references right knee 
complaints, head trauma, and headaches in service.  Under VA 
regulations, if VA receives or associates with the claims folder 
relevant official service department records at any time after a 
decision is issued on a claim that had not been associated with 
the claims folder when VA first decided the claim, VA will 
reconsider the claim.  This regulation comprehends official 
service department records which have been misplaced and have now 
been located and forwarded to VA.  In essence, the finality of 
any previous decision is vitiated by the association of 
additional, pertinent service department records, and the claim 
must be reconsidered.  38 C.F.R. § 3.156(c) (2009).  In this 
case, given the service treatment records and personnel records 
that were added to the file, the service connection issues must 
be reconsidered without regard to the previous final denial.  
  
Accordingly, the Board finds that these issues must be returned 
to the RO for further development.  Importantly, the Veteran's 
service treatment records from his second period of active duty 
document incidents of headaches as well as right knee pain.  
Further, as provided above, it is clear that the Veteran also 
suffered an injury to the head during this period.  However, 
given that the RO determined that these records were unavailable, 
it appears that these pertinent records were not considered when 
determining the Veteran's claim.  The appellate scheme set forth 
in 38 U.S.C.A. § 7104(a) contemplates that all evidence will 
first be reviewed at the RO so as not to deprive the claimant of 
an opportunity to prevail with his claim at that level.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, these issues must 
be returned to the RO for consideration of these service 
treatment records in association with the Veteran's claim.   

Moreover, given the incidents documented in service, the Board 
finds that the Veteran should be afforded an appropriate VA 
examination(s) to determine whether the Veteran has a bilateral 
knee disability, residuals of head trauma, or a chronic headache 
disability related to service.  See generally 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006). 

Lastly, it appears that the Veteran receives continuing treatment 
at VA.  However, the most recent VA treatment records associated 
with the claims file are from June 2007.  In light of the need to 
remand, and as VA medical records are constructively of record 
and must be obtained, the RO should obtain VA treatment records 
from June 2007 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

		1.   Appropriate action should be taken to 
obtain copies 
of all VA treatment records from June 2007 
to the present. 

2.  The Veteran should be scheduled for an 
appropriate VA examination(s) to 
determine the etiology of any current 
bilateral knee disability, residuals of 
head trauma, and headaches.  The relevant 
documents in the claims file should be made 
available to the examiner(s) for review.  
After reviewing the claims file and 
examining the Veteran, the examiner(s) 
should clearly delineate all disabilities 
of the knees, any residuals of head trauma, 
and any chronic headaches disability.  

The appropriate examiner(s) should offer 
the following opinions:
      A) Is it at least as likely as not (a 
50 percent or higher degree of probability) 
that any right knee disability was 
manifested during service or is otherwise 
related to service?
      B) Is it at least as likely as not (a 
50 percent or higher degree of probability) 
that any left knee disability was 
manifested during service or is otherwise 
related to service?
      C) Is it at least as likely as not (a 
50 percent or higher degree of probability) 
that the Veteran has residuals of head 
trauma in June 1977 in service?
      D) Is it at least as likely as not (a 
50 percent or higher degree of probability) 
that any disability manifesting headaches 
was caused by a June 1977 head trauma in 
service or is otherwise related to service?
      
      A detailed rationale should be 
provided for all opinions expressed.  

3.  Thereafter, the issues on appeal should 
be
readjudicated under a merits analysis.  If 
service connection is granted, apply the 
provisions of 38 C.F.R. § 3.165(c).  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case as to that issue(s), and should 
be afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claims.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


